DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-3, 5-17, 19-21, and 26-33 are pending.
Claims 4, 18, 22-25, and 34-37 are canceled.
	Claims 1-3, 5-17, 19-21, and 26-33 are rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional applications 62/376,832, filed 08/18/2016, and 62/491,960, filed 04/28/2017. 
	Applicant's claim for the benefit of a prior-filed application, PCT/US2017/041395, filed 07/10/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
US provisional application 62/376,832 does not discuss concepts related to generating a vector of transformed probability values (claims 1 and 32), and as such, the instant claims cannot be afforded priority to the provisional application.
US provisional application 62/491,960 does not discuss concepts related to non-standard bases or event vectors, and as such, claims 27-30 cannot be afforded priority to the provisional application.
	Accordingly, the effective filing date of claims 1-3, 5-17, 19-21, 26, 31-32 is 04/28/2017 and the effective filing date of claims 27-30 is 07/10/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/13/2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. All references were considered except NPL documents #6 and #7, which were not provided as complete documents. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references. Please ensure that all reference information is included on any future IDS submissions.

Drawings
The drawings are objected to because “100 observation chunks of siganl” in FIG. 3 should be changed to “100 observation chunks of signal”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Nucleotide and/or Amino Acid Sequence Disclosures
	The sequence listing submitted 03/28/2022 has been accepted.

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the clean copy of the substitute Specification as filed on 03/28/2022.
Disclosure
	At [0035], “oligonucleotide, such as 4-mer, probabilities over each segment can be averaged.” is either not a complete sentence or “oligonucleotide” should be capitalized, and the word “probabilities” should likely be moved next to “oligonucleotide”, similar to the sentence at [0047].
Appropriate correction is required.

Hyperlinks
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Non-limiting examples include paragraphs [0025] and [0091]. Applicant will note that this is exemplary and other instances may exist. It is requested that all instances be corrected.
Appropriate correction for all objections to the Specification is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claim 5 recites “wherein normalizing the raw nanopore sequencing data comprises normalizing the raw nanopore sequencing data, using median normalization of the plurality of DAC values, to generate the normalized nanopore sequencing data”, which should be amended to recite “wherein normalizing the raw nanopore sequencing data comprises  using median normalization of the plurality of DAC values to generate the normalized nanopore sequencing data”.
	Claim 6 recites “wherein normalizing the raw nanopore sequencing data comprises normalizing the raw nanopore sequencing data, using one or more second DAC values of the second plurality of DAC values upstream of the read start DAC value, to generate the normalized nanopore sequencing data”, which should be amended to recite “wherein normalizing the raw nanopore sequencing data comprises  using one or more second DAC values of the second plurality of DAC values upstream of the read start DAC value to generate the normalized nanopore sequencing data”.
	Claim 7 recites “wherein the first neural network comprises…”, which should be amended to recite “wherein the first  NN comprises…” to maintain consistency within the claim set.
	Claim 8 recites “wherein the first recurrent neural network comprises…”, which should be amended to recite “wherein the first  RNN comprises…” to maintain consistency within the claim set.
	Claim 10 recites “wherein the first plurality of long short term memory layers comprises three LSTM layers”, which is a typographical error. It is recommended to amend the claim to recite “wherein the first plurality of  LSTM layers comprises three LSTM layers” to maintain consistency within the claim set.
	Claim 12 recites “wherein the first plurality of long short term memory layers is followed by…”, which should be amended to recite “wherein the first plurality of LSTM layers is followed by…” to maintain consistency within the claim set.
	Claim 13 recites “using the first neural network (NN),”, which should be amended to recite “using the first NN,” to maintain consistency within the claim set.
	Claims 15 and 16 recite “generating, using the first neural network and…”, which should be amended to recite “generating, using the first  NN and…” to maintain consistency within the claim set.
	Claim 20 recites “wherein determining the base in the biomolecule comprises determining the base in the biomolecule using a second neural network…”, which should be amended to recite “wherein determining the base in the biomolecule comprises  using a second  NN…” to maintain consistency within the claim set.
	Claim 21 recites “wherein the second neural network comprises a second recurrent neural network (RNN), wherein the recurrent neural network comprises a plurality of long short term memory (LSTM) layers, and wherein a LSTM layer of the plurality of long short term memory (LSTM) layers…”, which should be amended to recite “wherein the second  NN comprises a second RNN, wherein the  comprises a plurality of long short term memory (LSTM) layers, and wherein a LSTM layer of the plurality of LSTM layers…” to maintain consistency within the claim set.
Claim 30 recites “wherein determining the non-standard base using the classifier comprises determining the non-standard base using the classifier and DAC values of the plurality of DAC values within the event”, which should be amended to recite “wherein determining the non-standard base using the classifier comprises  using DAC values of the plurality of DAC values within the event”.
	Claim 31 recites “wherein the method further comprises training the first neural network and the second neural network”, which should be amended to recite “wherein the method further comprises training the first  NN and the second  NN” to maintain consistency within the claim set.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A system… comprising… one or more hardware-based processors programmed by the executable instructions to perform a method comprising: receiving raw nanopore sequencing data…; normalizing the raw nanopore sequencing data…; generating a vector of transformed probability values using a first neural network…; and determining a base… in claim 1.
The claim limitation uses the term “processor”, which is a substitute for “means” that is a generic placeholder. The term “processor” is modified by the functional language “programmed by”, but is not modified by sufficient structure, material, or acts for performing the claimed function.
The act of receiving raw nanopore sequencing data is considered a non-specialized function, but the acts of normalizing the raw nanopore sequencing data, generating a vector of transformed probability values using a first neural network, and determining a base are considered specialized functions of a computer.
The 03/28/2022 Specification discloses normalizing the raw nanopore sequencing data at [0026, 0033, and 0092] and generating a vector of transformed probability values using a first neural network and determining a base at [0074-0090].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 9, 11, 13, 17, 21, 26, 30-31, and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 2 recites the limitation “wherein a transformed probability value at the position of the vector”. There is insufficient antecedent basis for the limitation of a transformed probability value because this limitation was also recited in claim 1. It is unclear whether the limitation of claim 1 is intended to provide antecedent basis for the limitation of claim 2, or if the limitation of claim 2 is a new, separate recitation. For examination purposes, it is assumed that the limitation of claim 1 is intended to provide antecedent basis for the limitation of claim 2. If this assumption is correct, it is recommended to amend the claim to recite “wherein a transformed probability value of the transformed probability values at the position of the vector” or similar. If this assumption is not correct, clarification via claim amendment is requested.
	Claim 9 recites the limitation “wherein a LSTM layer of the first plurality of long short term memory (LSTM) layers…”. There is insufficient antecedent basis for the limitation as there is no previous recitation of a first plurality of long short term memory (LSTM) layers in claim 9 or any of the claims upon which claim 9 depends. It is noted that claim 8, which claim 9 does not depend on, recites “a first plurality of long short term memory (LSTM) layers”. It is unclear whether claim 9 is intended to depend on claim 8, or whether claim 9 is intended to introduce a new limitation of a first plurality of long short term memory (LSTM) layers. For examination purposes, it is assumed that claim 9 is intended to depend on claim 8. If this assumption is correct, it is recommended to amend the claim to recite “wherein a LSTM layer of the first plurality of LSTM layers” to maintain consistency within the claim set. Clarification is requested via claim amendment. If this assumption is not correct, clarification via claim amendment is requested.
Claim 11 recites the limitation “wherein the three LSTM layers comprise about 75, 100, and 50 nodes”. First, the word about is relative language, which renders the metes and bounds of the number of nodes unclear. A review of the specification provides examples of a three layer network with 75, 100 and 50 output nodes [0073], but fails to provide either an example of an acceptable range for the nodes or any limiting definition that would clarify the scope of the claim. Second, it is unclear what is comprised of 75, 100, and 50 nodes. Under the BRI, it is interpreted that layers 1, 2, and 3 of the three LSTM layers comprise 75, 100, and 50 nodes, respectively, but this is not explicitly claimed. Clarification is requested via claim amendment.
Claim 13 recites the limitation “generating, using the first neural network (NN), a second normalized DAC value of the plurality of normalized DAC values, and a memory value, a second vector of transformed probability values”. It is unclear what element or elements is/are being generated and what element or elements is/are being used to perform the generation. For examination purposes, it is assumed that a second vector of transformed probability values is being generated using the other elements. If this assumption is correct, it is recommended to amend the claim to recite “generating a second vector of transformed probability values using the first neural network (NN), a second normalized DAC value of the plurality of normalized DAC values, and a memory value”. If this assumption is not correct, it is recommended to amend the claim to clearly convey Applicant’s intentions. 
Claim 17 recites the limitation “wherein the number of DAC values of the plurality of DAC values comprises about 33 DAC values of the plurality of DAC values”. The word about is relative language, which renders the metes and bounds of the number of DAC values unclear. A review of the specification provides examples of a delay of 33 raw observations [0043], but fails to provide either an example of an acceptable range for the DAC values or any limiting definition that would clarify the scope of the claim. Clarification is requested via claim amendment.
Claim 21 recites the limitation “wherein the second neural network comprises a second recurrent neural network (RNN), wherein the recurrent neural network comprises…”. First, there is insufficient antecedent basis for the limitation as there is no previous recitation of a second neural network in claim 21 or claim 1. It is noted that a second neural network is recited in claim 20, but claim 21 does not depend on claim 20. It is therefore unclear whether claim 21 was intended to depend from claim 20. Clarification is requested via claim amendment. Second, there is insufficient antecedent basis for the limitation as there is no previous recitation of a recurrent neural network besides the second recurrent neural network. It is therefore not clear whether the limitation is intended to further limit the first or the second recurrent neural network. For examination purposes, it is assumed that the limitation is intended to further limit the second recurrent neural network. If this assumption is correct, it is recommended to amend the claim to recite “wherein the second neural network comprises a second recurrent neural network (RNN), wherein the second recurrent neural network comprises…”. If this assumption is not correct, clarification via claim amendment is requested.
Claim 26 recites the limitation “wherein the base comprises a deletion and a two-element pair”. It is unclear as to the metes and bounds of the terms deletion and two-element pair regarding a base. A review of the specification provides examples of a small inserted bases (2 bases per event) and event deletion [0046] and how the fine-tune net can be used to indicate where called bases could indicate that a segment should be deleted or is under segmented [0047], but fails to provide any limiting definition that would clarify how a base can comprise a deletion or a two-pair event. For examination purposes, the claim is interpreted as using the system of claim 1 is used to identify a deleted or inserted base in the called bases. Clarification is requested via claim amendment.
Claim 30 recites the limitation “DAC values of the plurality of DAC values within the event”. There is insufficient antecedent basis for the limitation as there is no previous recitation of an event in claim 30 or any of the claims from which claim 30 depends. Clarification is requested via claim amendment.
Claim 31 recites the limitation “wherein the method further comprises training the first neural network and the second neural network”. There is insufficient antecedent basis for the limitation as there is no previous recitation of a second neural network in claim 31 or claim 1. It is noted that a second neural network is recited in claim 20, but claim 31 does not depend on claim 20. Clarification is requested via claim amendment.
Claim 33 recites the limitation “wherein a transformed probability value at the position of the vector”. There is insufficient antecedent basis for the limitation of a transformed probability value because this limitation was also recited in claim 32. It is unclear whether the limitation of claim 32 is intended to provide antecedent basis for the limitation of claim 33, or if the limitation of claim 33 is a new, separate recitation. For examination purposes, it is assumed that the limitation of claim 32 is intended to provide antecedent basis for the limitation of claim 33. If this assumption is correct, it is recommended to amend the claim to recite “wherein a transformed probability value of the transformed probability values at the position of the vector”. If this assumption is not correct, clarification via claim amendment is requested.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-17, 19-21, and 26-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a system and a method, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1 and 32: normalizing the raw nanopore sequencing data to generate normalized nanopore sequencing data comprising a plurality of normalized DAC values; generating a vector of transformed probability values using a first neural network (NN) and a normalized DAC value of the plurality of normalized DAC values; and determining a base in the biomolecule based on the generated vector of transformed probability vectors.  
Dependent claim 19 and 33: segmenting the plurality of normalized DAC values into a plurality of discrete events.
Claim 20: determining the base in the biomolecule comprises determining the base in the biomolecule using a second neural network and the vector of transformed probability values.
Claim 28: determining the non-standard base using a classifier.
Claim 31: training the first neural network and the second neural network.
Dependent claims 2-3, 5-17, 21,  and 26-27, and 29-30 recite further steps that limit the judicial exceptions in independent claims 1 and 32 and, as such, also are directed to those abstract ideas. For example, claims 2-3, 13-14, and 33 further limit the vector and the transformed probability values generated by the first neural network; claims 5-6 further limits normalizing the raw nanopore sequencing data; claim 7 further limits the first neural network; claims 8-12 further limit the long short term memory layers of the first neural network; claims 15-17 further limit generating a vector of transformed probability values using the first neural network; claim 21 further limits the second neural network; claims 26-27 further limits the type of base determined; and claims 29-30 further limit the classifier and its use in determining the non-standard base. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually determine a base in the biomolecule. Without further detail as to the methodology involved in “normalizing”, “generating”, “determining”, and “segmenting”, under the BRI, one may simply, for example, use pen and paper to normalize the raw data, segment the data, and determine a base. Some of these steps and those recited in the dependent claims, including those directed to using neural networks as tools to generate data,  require mathematical techniques as the only supported embodiments, as is supported in the Specification at [0034-0035, 0042-0048, 0051, 0053, 0092]. The courts do not distinguish between mental processes that are performed entirely in the human mind or those that require a human to use a physical aid, e.g., pen and paper, or those that recite mental processes performed on a computer (See MPEP 2105.05(f)(2)). Therefore, an abstract idea remains an abstract idea even when claim elements use a computer for performance of the abstract idea, such as generating vectors of transformed probability values using neural networks as instantly claimed.
Therefore, claims 1 and 32, and those claims dependent therefrom, recite abstract ideas [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1 and 32: receiving raw nanopore sequencing data comprising a plurality of continuous data acquisition (DAC) values corresponding to a biomolecule .
Independent claim 1 includes a system… comprising: a computer-readable memory storing executable instructions; and one or more hardware-based processors programmed by the executable instructions to perform the recited method.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional element of claim 1 does not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving raw nanopore sequencing data”, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering does not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of “a system… comprising: a computer-readable memory storing executable instructions; and one or more hardware-based processors programmed by the executable instructions to perform a method” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
The Specification discloses improved systems for basecalling that improve accuracy, speed, and throughput via a recurrent neural network at [0023, 0025-0027], but does not clearly describe how the additional elements lead to such an improvement. Therefore, the additional elements of the claims do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Boza (arXiv:1603.09195, 3/30/2016) discloses that receiving raw nanopore data is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, (p. 1, par. 2 through p. 2, par. 1; Figure 1). As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claim 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Reid (US 2015/0057948, IDS Reference #1) teaches that computing elements are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0197]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0037, 0040, 0057, 0064-0065]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, claims 1-3, 5-17, 19-21, and 26-33 as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
	Therefore, instant claims 1-3, 5-17, 19-21, and 26-33 are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-3, 5-7, 13-15, 19-20, 26, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Boza et al. (arXiv:1603.09195, 3/30/2016) in view of Winters-Hilt et al. (Biophysical Journal, 2003, V84, p. 967-976). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Claim 1 discloses a system for nanopore sequencing basecalling, comprising: a computer-readable memory storing executable instructions; and one or more hardware-based processors programmed by the executable instructions to perform a method, and claim 32 discloses a method of nanopore sequence basecalling, wherein the method steps comprise:
receiving raw nanopore sequencing data comprising a plurality of continuous data acquisition (DAC) values corresponding to a biomolecule;
normalizing the raw nanopore sequencing data to generate normalized nanopore sequencing data comprising a plurality of normalized DAC values;
generating a vector of transformed probability values using a first neural network (NN) and a normalized DAC value of the plurality of normalized DAC values; and
determining a base in the biomolecule based on the generated vector of transformed probability vectors.
Regarding claims 1 and 32, the prior art to the prior art to Boza discloses a DNA base caller for the MinION sequencing platform by Oxford Nanopore (abstract). Boza teaches that as DNA moves through the nanopore, electrical current passing through the nanopore drops in a context dependent on the DNA as it shifts base by base, which is represented by split measurements described as events (i.e., receiving raw nanopore sequencing data comprising a plurality of continuous data acquisition (DAC) values corresponding to a biomolecule) (p. 1, par. 2 through p. 2, par. 1; Figure 1). Boza teaches that the default base caller provided by Oxford Nanopore, Metrichor, assumes that each event depends on a context of 6 consecutive bases and represents this process by a hidden Markov model, or HMM (p. 2, par. 3-4). Boza teaches designing a basecaller based on recurrent neural networks where the input vectors consist of statistical descriptions of each event and the output vectors give a probability distribution of called bases (i.e., generating a vector of probability values using a neural network and determining a base in the biomolecule based on the generated vector of transformed probability vectors) (p. 3, par. 2 through p. 6, par. 1). The recited plurality DAC values used with the neural network to generate a vector of probability values reads in the instant claims on any values representative of the raw nanopore sequence data, such as the inputs vectors of the mean, standard deviation and length of each event of the nanopore data for the neural network, as taught by Boza (p. 3, par. 2).
Boza does not specifically teach the limitations of claims 1 and 32 regarding normalizing the raw nanopore sequencing data and generating a vector of transformed probability values.  
However, the prior art to Winters-Hilt 2003 discloses a computational method for classification of individual DNA molecules measured by an α-hemolysin channel detector (i.e., nanopore) (abstract). Winters-Hilt teaches signal acquisition of ion current and normalizing the current measurements with respect to the average baseline (i.e., receiving and normalizing raw nanopore sequencing data comprising a plurality of DAC values corresponding to a biomolecule) (p. 969, col. 2, par. 2-3). Winters-Hilt teaches that the signals were filtered (p. 969, col. 2, par. 5 through p. 970, col. 1, par. 3) and Hidden Markov Models (HMM) were used to provide a statistical framework for sequences of observations (p. 970, col. 1, par. 4) by removing noise and extracting features from the acquired signals (p. 970, col. 2, par. 3 through p. 971, col. 1, par. 4). The normalized output HMM feature vectors (i.e., generating a vector of transformed values using a model and a normalized DAC value of the plurality of normalized DAC values) were then classified by Support Vector Machines to discriminate between five classes of DNA hairpin (i.e., determining a base in the biomolecule based on the generated vectors) (p. 971, col. 1, par. 5 through col. 2, par. 3).
Regarding claims 1 and 32, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Boza for using a recurrent neural network to determine DNA bases in nanopore event data with the method of Winters-Hilt for normalizing nanopore data and using a learning method to extract features from nanopore data because each of the references disclose methods for analyzing nanopore data. Such a combination would have resulted in the use of a recurrent neural network, as taught by Boza, for generating a vector of transformed probability values using normalized nanopore data, as taught by Winters-Hilt, which is considered as a substitution of the data analyzed by Boza with the normalized data as taught by Winters-Hilt, or, alternatively, as a substitution of the HMM model taught by Winters-Hilt with the recurrent neural network taught by Boza. Winters-Hilt motivates using a model, such as HMM, for better feature selection (abstract). The motivation to use a recurrent neural network instead of HMM for feature selection would have been to use the more powerful discriminative framework of recurrent neural networks, as taught by Boza (p. 3, par. 1). The substitution of non-normalized data for normalized data, or a recurrent neural network for a HMM, is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art read for improvement.
Regarding claim 2, Boza in view of Winters-Hilt teach the system of claim 1. Claim 2 further limits a position of the vector to corresponding to an oligonucleotide, and a transformed probability value at the position of the vector to comprising a probability of the oligonucleotide being represented by the DAC value. A position of the vector reads on any output vector of the neural network. 
Boza teaches that the output vectors give a probability distribution of called bases (p. 3, par. 2), which reads on a position of the vector corresponding to an oligonucleotide and a probability value at the position of the vector comprises a probability of the oligonucleotide being represented by the DAC value. It is considered that Boza in view of Winters-Hilt teaches the concept of a transformed probability value as described above.
Regarding claim 3, Boza in view of Winters-Hilt teach the system of claim 2. Claim 3 further limits the oligonucleotide to comprising a 4-base oligonucleotide. 
Boza teaches that the default base caller Metrichor assumes that each event depends on a context of k = 6 consecutive bases, resulting in ever base being read as a part of k consecutive events (p. 2, par. 3-4).
Regarding claim 5, Boza in view of Winters-Hilt teach the system of claim 1. Claim 5 further limits normalizing the raw nanopore sequencing data to comprising using median normalization of the plurality of DAC values, to generate the normalized nanopore sequencing data. 
Boza does not teach normalizing the raw nanopore sequencing data.
However, Winters-Hilt teaches normalizing the current measurements with respect to the average baseline (p. 969, col. 2, par. 3).
Regarding claim 6, Boza in view of Winters-Hilt teach the system of claim 1. Claim 6 further limits normalizing the raw nanopore sequencing data to comprising using one or more second DAC values of the second plurality of DAC values upstream of the read start DAC value, to generate the normalized nanopore sequencing data. 
Boza does not teach normalizing the raw nanopore sequencing data.
However, Winters-Hilt teaches normalizing the current measurements with respect to the average baseline (i.e., the second plurality of DAC values upstream of the read start DAC value) (p. 969, col. 2, par. 3).
Regarding claim 7, Boza in view of Winters-Hilt teach the system of claim 1. Claim 7 further limits the first neural network to comprising a first recurrent neural network (RNN). 
Boza teaches using a recurrent neural network (abstract; p. 1, par. 1; p. 2, par. 5; p. 3, par. 2 through p. 6, par. 1).
Regarding claim 13, Boza in view of Winters-Hilt teach the system of claim 7. Claim 13 further adds generating, using the first neural network (NN), a second normalized DAC value of the plurality of normalized DAC values, and a memory value, a second vector of transformed probability values. 
Boza teaches that during processing of each input vector, a recurrent neural network calculates two vectors, a hidden state and an output vector, both of which depend on the current input vector and the previous hidden state (i.e., a memory value) (p. 3, par. 3). As Boza teaches using the neural network to process each input vector, and as it is considered that Boza teaches generating vectors of probability values, it is considered that Boza fairly teaches the limitations of a second DAC value and a second vector of probability values. While Boza does not teach normalizing the DAC values, it is considered that Winters-Hilt teaches these claim elements as described above (p. 969, col. 2, par. 3), and that the combination of Boza in view of Winters-Hilt teaches generating a vector of transformed probability values.
 Regarding claim 14, Boza in view of Winters-Hilt teach the system of claim 1. Claim 14 further limits the vector of transformed probability values to comprising a vector of logits of transformed probability values. 
The instant Specification equates a vector of logits with transformed probability values at [0045]. As described in the above 35 USC 103 rejection of claim 1, it is considered that Boza in view of Winters-Hilt teaches vectors of transformed probability values.
Regarding claim 15, Boza in view of Winters-Hilt teach the system of claim 1. Claim 15 further limits generating the vector of transformed probability values to comprising generating, using the first neural network and the normalized DAC value of the plurality of normalized DAC values, the vector of transformed probability values and a memory value. 
Boza teaches that during processing of each input vector, a recurrent neural network calculates two vectors, a hidden state (i.e., a memory value) and an output vector (i.e., a vector of probability values), both of which depend on the current input vector and the previous hidden state  (p. 3, par. 3). While Boza does not teach normalizing the DAC values, it is considered that Winters-Hilt teaches these claim elements as described above (p. 969, col. 2, par. 3), and that the combination of Boza in view of Winters-Hilt teaches generating a vector of transformed probability values.
Regarding claim 19, Boza in view of Winters-Hilt teach the system of claim 1. Claim 19 further adds segmenting the plurality of normalized DAC values into a plurality of discrete events. Boza teaches that the raw signal is segmented into events (Figure 1). 
While Boza does not teach normalizing the DAC values, it is considered that Winters-Hilt teaches these claim elements as described above (p. 969, col. 2, par. 3). Further, Winters-Hilt teaches extracting features (i.e., segmentation) from the acquired signals after normalization (p. 970, col. 2, par. 3 through p. 971, col. 1, par. 4).
Regarding claim 20, Boza in view of Winters-Hilt teach the system of claim 1. Claim 20 further limits determining the base in the biomolecule to comprising using a second neural network and the vector of transformed probability values. 
Boza does not explicitly teach using a second neural network.
Regarding claim 26, Boza in view of Winters-Hilt teach the system of claim 1. Claim 26 further limits the base to comprising a deletion and a two-element pair, which is interpreted as using the system of claim 1 is used to identify a deleted or inserted base in the called bases. 
As such a process would be performed using a task like alignment of the called bases to a reference sequence, and as Boza teaches a DNA base caller (abstract), scoring alignments of events to a reference sequence (p. 6, par. 4), it is considered that the bases called by Boza’s algorithm would be able to be used in such an alignment process. 
Regarding claim 31, Boza in view of Winters-Hilt teach the system of claim 1. Claim 31 further adds training the first neural network and the second neural network. 
Boza teaches training the neural network (p. 6, par. 2-4). While Boza does not specifically teach a first and a second neural network, it is considered that the combination of Boza in view of Winters-Hilt fairly teaches this limitation.
Regarding claim 33, Boza in view of Winters-Hilt teach the system of claim 32. Claim 33 further adds segmenting the plurality of normalized DAC values into a plurality of discrete events, wherein a position of the vector corresponds to an oligonucleotide, wherein a transformed probability value at the position of the vector comprises a probability of the oligonucleotide being represented by the DAC value, wherein a discrete event is associated with an event vector of averaged transformed probability values, wherein a position of the event vector corresponds to the oligonucleotide, and wherein an averaged transformed probability of the oligonucleotide comprises an averaged probability of the oligonucleotide being represented by DAC values of the plurality of DAV values within the event. 
Boza teaches that the raw signal is segmented into events (Figure 1). While Boza does not teach normalizing the DAC values, it is considered that Winters-Hilt teaches these claim elements as described above (p. 969, col. 2, par. 3). Further, Winters-Hilt teaches extracting features (i.e., segmentation) from the acquired signals after normalization (p. 970, col. 2, par. 3 through p. 971, col. 1, par. 4). Boza teaches that the output vectors give a probability distribution of called bases (p. 3, par. 2), which reads on a position of the vector corresponding to an oligonucleotide and a probability value at the position of the vector comprises a probability of the oligonucleotide being represented by the DAC value. It is considered that Boza in view of Winters-Hilt teaches the concept of a transformed probability value as described above. Boza teaches that each segmented event (i.e., discrete event) is summarized by the mean and variance of the current and by event duration (p. 2, par. 1), which serve as input vectors for the neural network which outputs vectors that give a probability distribution of called bases (p. 3, par. 2). Boza teaches examining the expected and observed means for events (i.e., an event vector) (p. 6, par. 4), which is considered as comprising an averaged probability of the oligonucleotide being represented by DAC values of the plurality of DAV values within the event as instantly claimed.
Regarding claims 2-3, 5-7, 13-15, 19-20, 26, 31, and 33, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, features from the method of Boza and Winters-hilt because each of the references disclose methods for analyzing nanopore data. Specifically regarding claim 3, it would have been obvious to alter the default number of bases examined by Metrichor from 6 to 4 because such a process would be a routine optimization to modify the number of k-mers in a model based on the final results. Specifically regarding claim 5, it would have been obvious to alter the normalizing methods of Winters-Hilt to use median rather than average values because such a process would be routine optimization to modify a normalization process with the substitution of one common statistical measurement for another. Specifically regarding claim 5, it would have been obvious to use one or more of the current values from the baseline, rather than the average of the entire baseline, to normalize the raw nanopore sequence data because such a process would be a routine optimization to modify the method for normalizing nanopore sequence data.  Specifically regarding claim 13-15, the combination of the methods of Boza in view of Winters-Hilt would result in the application of a recurrent neural network to normalized DAC values, as described above. Specifically regarding claim 19, the combination of the methods of Boza in view of Winters-Hilt would result in the application of a recurrent neural network to normalized DAC values that have been segmented, as described above. Further, Boza motivates improving accuracy by using different event segmentation (p. 10, par. 2). Specifically regarding claims 20 and 31, if the HMM method taught by Winters-Hilt were substituted with the neural network of Boza, it would be obvious to analyze the resulting data with the neural network of Boza to determine a base, resulting in a second neural network. The motivation would have been to use the typical technique for boosting accuracy of neural networks by using an ensemble of several networks, as taught by Boza (p. 9, par. 4). To do so would be nothing more than using the features as taught by the reference in practice of the disclosed invention. It would be further obvious to train the first and second neural networks, as taught by Boza (p. 6, par. 2-4). Specifically regarding claim 20, it would be obvious to use the called bases resulting from the algorithm of Boza in view of Winters-Hilt for any downstream process, including sequence alignment. 
B.	Claims 8-12, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boza in view of Winters-Hilt, as applied to claims 1 and 7 as described above, and in further view of Hochreiter et al. (Neural Computation, 1997, 9, p. 1-32). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 8, Boza in view of Winters-Hilt teach the system of claim 7. Claim 8 further limits the first recurrent neural network to comprising a first plurality of long short term memory (LSTM) layers. 
Boza teaches using networks with three or four layers (p. 4, par. 1), but does not specifically teach LSTM layers.
However, the prior art to Hochreiter discloses a gradient-based method called Long Short-Term Memory to address problems associated with learning to store information over extended time intervals via recurrent backpropagation (abstract). Hochreiter teaches that LSTM solves complex artificial long time lag tasks that have never been solved by previous recurrent network algorithms (abstract). Hochreiter teaches using networks with one input layer, one hidden layer, and one output layer (i.e., a plurality of LSTM layers) (p. 8, par. 3).
Regarding claim 9, Boza in view of Winters-Hilt teach the system of claim 7. Claim 9 further limits a LSTM layer of the first plurality of long short term memory (LSTM) layers to comprising a unidirectional LSTM layer. 
Boza does not teach LSTM layers.
However, Hochreiter teaches that all units in all layers have directed connections, or serve as inputs, to all units in the layer above (i.e., unidirectional LSTM layer) (p. 8, par. 3).
Regarding claim 10, Boza in view of Winters-Hilt and Hochreiter teach the system of claim 8. Claim 10 further limits the first plurality of long short term memory layers to comprising three LSTM layers. 
Boza teaches using networks with three or four layers (p. 4, par. 1), but does not specifically teach LSTM layers.
Regarding claim 11, Boza in view of Winters-Hilt and Hochreiter teach the system of claim 10. Claim 11 further limits the three LSTM layers to comprising about 75, 100, and 50 nodes. 
Boza teaches using neural networks with three hidden layers and 100 hidden units (i.e., nodes) (p. 7, par. 1). Boza does not teach LSTM layers. 
However, Hochreiter teaches LSTM layers as described above (abstract; p. 8, par. 3).
Regarding claim 12, Boza in view of Winters-Hilt and Hochreiter teach the system of claim 8. Claim 12 further adds that the first plurality of long short term memory layers is followed by one or more fully connected layers. 
Boza does not teach LSTM layers.
However, Hochreiter teaches that the hidden layer is fully connected (p. 3, par. 5; p. 8, par. 3; p. 12, par. 4).
Regarding claim 16, Boza in view of Winters-Hilt teach the system of claim 1. Claim 16 further limits generating the vector of transformed probability values to comprising generating, using the first neural network and the normalized DAC value of the plurality of normalized DAC values, the vector of transformed probability values at a delay.
Boza does not teach generating a vector at a delay.
However, Hochreiter teaches that LSTM is designed to bridge large time intervals without loss of short time lag capabilities (i.e., at a delay) (p. 1, par. 3).
Regarding claim 17, Boza in view of Winters-Hilt and Hochreiter teach the system of claim 16. Claim 17 further limits the delay to comprising a duration corresponding to a number of DAC values of the plurality of DAC values, and the number of DAC values of the plurality of DAC values to comprising about 33 DAC values of the plurality of DAC values.
While Boza does not teach a delay, it is considered that the combination of the methods of Boza in view of Hochreiter would result in a recurrent neural network with LSTM layers capable of analyzing DAC values of nanopore sequencing data. As Hochreiter teaches a lag as described above (p. 1, par. 3), the lag in the combined recurrent neural network of Boza in view of Hochreiter would result in a delay corresponding to a number of DAC values. Hochreiter teaches that their LSTM architecture can bridge time intervals in excess of 1000 steps to short time lags (p. 1, par. 3), with examples of short time lags of 9-steps (p. 11, par. 7). 
Regarding claim 21, Boza in view of Winters-Hilt teach the system of claim 1. Claim 21 further adds that the second neural network comprises a second recurrent neural network (RNN), wherein the recurrent neural network comprises a plurality of long short term memory (LSTM) layers, and wherein a LSTM layer of the plurality of long short term memory (LSTM) layers comprises a unidirectional LSTM layer. 
Boza teaches using a recurrent neural network (abstract; p. 1, par. 1; p. 2, par. 5; p. 3, par. 2 through p. 6, par. 1), but does not teach a recurrent neural network comprising a plurality of long short term memory layers.
However, Hochreiter teaches that LSTM solves complex artificial long time lag tasks that have never been solved by previous recurrent network algorithms (abstract). Hochreiter teaches using networks with one input layer, one hidden layer, and one output layer (i.e., a plurality of LSTM layers) (p. 8, par. 3). Hochreiter teaches that all units in all layers have directed connections, or serve as inputs, to all units in the layer above (i.e., unidirectional LSTM layer) (p. 8, par. 3).
Regarding claims 8-12, 16-17, and 21, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Boza in view of Winters-Hilt for determining a base using a neural network and normalized nanopore sequencing data with the methods of Hochreiter for LSTM layers because both Boza and Hochreiter disclose different types of recurrent network algorithms. The motivate to perform such a combination would have been to solve error back-flow problems common in other network learning methods, as taught by Hochreiter (p. 1, par. 2-3). Specifically regarding claim 10, it would have been obvious to substitute the layers taught by Boza with the LSTM layers taught by Hochreiter because the such a substitution is no more than the simple substitution of one known element for another. Specifically regarding claim 11, Boza teaches an example of 100 nodes which makes obvious the instantly claimed 75, 100, and 50 nodes of the three LSTM layers. It would have been prima facie obvious to one of ordinary skill in the art to alter the disclosed example to include the instantly claimed number of nodes from the examples disclosed in the prior art references, particularly in view of the fact that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). See also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. Specifically regarding claim 17, Hochreiter teaches an overlapping range which encompasses or alternatively makes obvious the instantly claimed range of a lag of 33 DAC values. It would have been prima facie obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. Therefore, the basic technique of using LSTM layers in a recurrent neural network would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade. 
C.	Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Boza in view of Winters-Hilt, as applied to claim 1 as described above, and in further view of McIntyre et al. (bioRxiv:10.1101/127100, 4/13/2017). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 27, Boza in view of Winters-Hilt teach the system of claim 1. Claim 27 further limits the base to comprising a non-standard base.
Boza does not teach identifying a non-standard base.
However, the prior art to McIntyre discloses methods to classify methylated bacterial bases using nanopore sequencing data (i.e., non-standard bases) (abstract). 
Regarding claim 28, Boza in view of Winters-Hilt and Simpson teach the system of claim 27. Claim 28 further adds determining the non-standard base using a classifier.
Boza does not teach identifying a non-standard base.
However, McIntyre teaches using a binary classifier to improve methylation classification (abstract; p. 2, par. 1 through p. 4, par. 2).
Regarding claim 29, Boza in view of Winters-Hilt and Simpson teach the system of claim 28. Claim 29 further limits the classifier to comprising a random forest.
Boza does not teach identifying a non-standard base.
However, McIntyre teaches that using different methods to classify the methylated bases, including random forest (p. 2, par. 1).
Regarding claim 30, Boza in view of Winters-Hilt and Simpson teach the system of claim 28. Claim 30 further limits determining the non-standard base using the classifier to comprising determining the non-standard base using the classifier and DAC values of the plurality of DAC values within the event.
Boza does not teach identifying a non-standard base.
However, McIntyre teaches scaling signal currents (i.e., DAC values) to the model (i.e., the classifier) in order to determine the methylated bases (p. 5, par. 2-3). 
Regarding claims 27-30, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Boza in view of Winters-Hilt for determining a base using a neural network and normalized nanopore sequencing data with the methods of McIntyre for classifying a methylated base because all references disclose methods for analyzing nanopore sequencing data. The motivation for such a combination would have been to build upon other work showing that nanopore data can be used to reveal the presence of base modifications, expanding it to detect modifications in other types of organisms with higher accuracy, as taught by McIntyre (p. 2, par. 2). Therefore, the basic technique of using a classifier to detect modified bases, as taught by McIntyre, after performing basecalling with a recurrent neural network, as taught by Boza in view of Winters-Hilt, would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade.

Conclusion
No claims are allowed.
	
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        
/Lori A. Clow/ Primary Examiner, Art Unit 1631